STATE OF LOUISIANA
COURT OF APPEAL, FIRST CIRCUIT

THE LATHAN COMPANY NO. 2022 CW 0215
VERSUS

STATE OF LOUISIANA,

DEPARTMENT OF EDUCATION,

RECOVERY SCHOOL DISTRICT;

AND JOHN WHITE IN HIS

OFFICIAL CAPACITY AS THE JUNE 21, 2022
STATE OF LOUISIANA

SUPERINTENDENT OF EDUCATION

 

In Re: Jacobs Project Management Co./CSRS Consortium,
applying for supervisory writs, 19th Judicial District
Court, Parish of East Baton Rouge, No. 612067.

 

BEFORE : WHIPPLE, C.J., GUIDRY AND WOLFE, JJ.

STAY DENIED; WRIT GRANTED WITH ORDER. The trial court’s
judgment signed on February 1, 2022 granted the motion for
sanctions filed by The Lathan Company based on its finding that
Jacobs Project Management Company/CSRS Consortium violated the

court’s June 8, 2021 judgment. The judgment also awarded The
Lathan Company “all fees, costs and expenses (collectively
"Fees"),” but did not specify the amount of the award. The

amendment to Subparagraph (A) (10) of La. Code Civ. P. art. 2088
clarifies that the trial court retains jurisdiction for purposes
of setting “costs, expert witness fees, and attorney fees” after
an appeal has been taken from the initial ‘judgment. see
Comments--2021 (a). Accordingly, we find the February 1, 2022
judgment is a final, appealable judgment. See La. Code Civ. P.
art. 1915(A) (6); Capital City Press, LLC v. Louisiana State
University System Board of Supervisors, 2013-1994 (La. 8/28/13),
120 So.3d 250. Therefore, it is ordered that this case be
remanded to the district court with instruction to grant Jacobs
Project Management Company/CSRS Consortium an appeal pursuant to
the February 10, 2022 pleading notifying the trial court of its
intention to seek writs. See In re Howard, 541 So.2d 195 (La.
1989) (per curiam). A copy of this court’s action is to be
included in the appellate record.

VGW

JMG
EW

COURT OF APPEAL, FIRST CIRCUIT

ASQ)

DEPUTY CLERK OF COURT
FOR THE COURT